By the Court, Johnson, P. J.
The certified copy of transcript, and docket, were properly received in evidence. It is not necessary that a transcript, from a justice, of a judgment rendered by him, should show the proceedings, to give jurisdiction to render a valid judgment, in order to authorize it to be filed and docketed. It is for that purpose prima, facie evidence that such justice had jurisdiction to render the judgment, (Hyde v. Jones, 9 Cowen, 182. Jackson v. Tuttle, Id. 233.) Nor is it necessary, in such a case, that the certificate of the county clerk should show that the signature of the justice to the transcript was the genuine signature of the justice ; nor that he was at the time a justice of the county. The judgment, when docketed, became a judgment of the county court. {Code, § 63.) And all that the clerk was required to certify, was to the correctness of the copy of the transcript, filed in his office, and the docket of the judgment. The provisions of the revised *106statutes, (2 R. iS. 269,270, §§ 246, 247,) for making transcripts from justices’ dockets evidence, do not apply to this case. They only apply to cases p’here the judgment and proceedings remaining before the justice are sought to be proved. The transcript and docketing were all that it ivas necessary to prove to establish the judgment as a lien, and the authority of the clerk to issue the execution. (Tuttle v. Jackson, 6 Wend. 213. Jackson v. Rowland,, Id. 666.) The code makes it the duty of the justice to give a transcript, on the demand of the party in whose favor the judgment has been rendered, and authorizes the clerk of the county where the judgment was rendered, to file and docket the same, and also to issue an execution thereon to the sheriff of the county. {Code, §§ 63, 64.) Upon filing the transcript, and docketing the judgment, it then becomes a judgment of the county court. And although county courts are held to be courts of limited and inferior powers, so that nothing is to be presumed, in favor of their jurisdiction, but jurisdiction must always be affirmatively shown, it does not become necessary to show the jurisdiction of the justice, to establish the validity of these judgments. They become judgments of that court, not by virtue of any proceedings before it, but by virtue of the statute, upon the filing and docketing of the transcript. The same rules, therefore, which prevailed in regard to the necessary proof of such judgments, before the code, are still applicable, for the same reasons. If other proof were necessary, however, it was made in this case, and the regularity of the judgment before the justice established.
The question of greatest difficulty grows out of the offer of the defendant to prove his conveyance of the premises, before the judgment to Potter, the conveyance of the latter to Thomas, after the sheriff’s sale, and the nature and character of his possession under Thomas.
It has been repeatedly held that a person in possession of premises is presumed, in law, to be the owner, or at least to have an interest which is the subject of sale, on judgment and execution against him, and that in an action of ejectment brought by the purchaser at a sheriff’s sale, or his grantee, against such *107defendant, to recover possession, the latter cannot show an outstanding title in another, to defeat the action. (Jackson v. Graham, 3 Caines, 188. Jackson v. Bush, 10 John. 223. Jackson v. Parker, 9 Cowen, 81. Colvin v. Baker, 2 Barb. S. C. Rep. 206.) The purchaser at the sheriff’s sale in such a case, takes the right the occupant has, and if the occupant is a tenant the purchaser becomes the quasi tenant of the landlord, and the occupant whose right is sold after the execution of the sheriff’s deed, remains in possession, as the mere tenant at will, or sufferance, of the purchaser, and is precluded from showing an outstanding title, to defeat the action. The reason of this rule was said, in Jackson v. Graham, to be, that “ a contrary doctrine would open a door to fraud, because a defendant might allege an interest which could not be sold, and if taken to be true, it might defeat his creditor of a freehold estate.” The interests of the landlord could in no respect be prejudiced, by the action. It was held in Colvin v. Baker, (supra,) that in a case like this, the defendant may show, as a defense, that the interest of the judgment debtor, in possession, in the premises, was of such a nature that it could not be sold on execution, and that consequently the purchaser at the sheriff’s sale acquired no right. This, I apprehend, must be corrects For if the interest of the judgment debtor in possession was of such a nature that the judgment did not become a lien upon it, and it could not be sold upon execution, the purchaser could acquire no right or title, as against any one. The sheriff’s deed would convey nothing, and no legal relation could spring from the sale, between either the purchaser and landlord, or the purchaser and the defendant. The principle of estoppel could not apply in such a case. The evidence would simply rebut the legal presumption growing out of the defendant’s possession, and operate to controvert the plaintiff’s title. The plaintiff in ejectment must recover upon the strength of his own title, and the defendant may always controvert it, unless his relation to the plaintiff is such as to estop him.
The offer of the defendant must, for the purposes of this case, be taken to be true. But it was not broad enough to bring him *108within the rule established in Colvin v. Baker. The plaintiff had proved a continued possession of the premises, by the defendant, from the docketing of the judgment up to near the time of trial, a period of nearly five years. This was certainly sufficient to raise the presumption of a legal estate, in him, upon which a judgment would attach as a lien, and which Was the subject of sale on execution. And granting that the fee of the premises was in Potter, at the time the judgment was docketed, and the premises sold on the execution, it does not follow that the defendant’s right could not be sold on execution. I grant that if it be true that the defendant was, after his conveyance to Potter, merely remaining in possession, at the pleasure of his grantee, without any contract, or agreement, giving him a right, he was a mere tenant at will, or sufferance, and had no interest which was the subject of sale on execution. (1 R. S. 722, § 5.) But there is no legal presumption that such was the character of his possession, under the evidence, from the mere fact that hs had previously conveyed to Potter. If he wished to defeat the plaintiff’s title, on that ground, it was for him to show affirmatively, what the character of his holding was, under Potter, between the time of the conveyance and the sheriff’s sale. The /onus was upon him, and the legal presumption against him. For aught we can know, he may have had a lease, for a term of years, which had not expired at the time of the sheriff’s sale, nor at the time of the conveyance, by Potter to Thomas, and the attornment of the defendant to the latter. In that ease the conveyance to Thomas would be subject to the term of the lease, and the purchaser at the sheriff’s sale, having acquired that right, the attornment of the defendant to Thomas would be void. The plaintiff would be quasi tenant to the owner of the fee, and the defendant the mere tenant at will or sufferance of 'the plaintiff, and incapable of destroying his rights by a new agreement. If the defendant was a tenant for a term of years, under Potter, it was for him to show what the term was, and when it expired. Because if it had expired before the action was commenced, the defendant might, I apprehend, have shown that as a defense, upon the same principle that a tenant may show that his land*109lord’s interest in the premises has expired, or been extinguished, since the relation between them was created, and that the title is outstanding in another. (Jackson v. Rowland, supra.) The evidence offered would not show, nor tend to show, either that the defendant was a tenant at sufferance, or that the plaintiff’s interest, acquired under the purchase at the sheriff’s sale, had expired, before the commencement of the action; and it was therefore properly rejected, as irrelevant and immaterial. The defendant did not propose to follow it up by any other evidence. It is true that the plaintiff only acquired by his deed the right Avhich the defendant had, at the time the judgment was docketed, and the defendant’s interest sold upon the execution.' A subsequent title or term lawfully acquired by the defendant would not enure to the plaintiff in a case of this kind. All the plaintiff can take by his recovery is the defendant’s interest as it was when the judgment was docketed, or at any time after, up to the sale. And, as has been before shown, the presumption is, that the right continued at least until the action was brought, unless the contrary is shown. The ruling at the circuit was correct, and the judgment must be affirmed.
[Monroe General Term,
September 7, 1857.
Johnson, Welles and T. R. Strong, Justices.]